Citation Nr: 0614440	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from April 1952 to April 1956 and 
from May 1956 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is characterized by evidence indicating motion of the 
thoracolumbar spine limited to 0 to 70 degrees of forward 
flexion, with pain from 50 degrees and an additional 15 
degree limitation of flexion on occasional flare-ups; 
extension and left and right lateral flexion limited to 0 to 
10 degrees; and left and right lateral rotation limited to 0 
to 35 degrees; with; X-ray evidence of degenerative arthritic 
changes, with mild degenerative disk disease, without 
significant central canal or neuroforaminal stenosis; 
spondylosis; no muscle spasm; and no neuropathy other than a 
sensory polyneuropathy associated with service-connected 
diabetes mellitus.  

2.  The veteran's cervical spine disorder is characterized by 
evidence indicating full or near full range of motion of the 
cervical spine in all directions, including on occasional 
flare-ups; X-ray evidence of degenerative C5-6 and C6-7 
discs; no muscle spasm; and no neuropathy other than a 
sensory polyneuropathy which is associated with service-
connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar strain are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292-5295 (2002 and 2003) and Diagnostic Codes 5237 and 
5243 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292 and 5295 (2002 and 2003) and Diagnostic Codes 5237 
and 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  

The veteran's claims of service connection were received at 
the RO in August 2002, and the veteran was advised of what 
evidence would substantiate his claim of service connection 
in October 2002.  Both claims for service connection for 
degenerative disc disease of the lumbar and cervical spine 
segments were granted in an RO decision of December 2002, and 
initial 40 percent and 20 percent disability evaluation were 
assigned, respectively.  

A statement of the case (SOC) and a supplemental statement of 
the case (SSOC) were issued in June 2003.  A second notice of 
VCAA was issued in July 2003 with regard to service 
connection.  Notice of VCAA pertinent to the claims for 
increased ratings was issued in June 2005, following the 
Board's Remand of the same month.  The claims were the 
subject of a de novo readjudication in a September 2005 SSOC.  
Accordingly, any defect with respect to the timing of the 
notices was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The June 2005 notice of the VA's duty to assist complies with 
VA law and regulations, and advised the veteran of the sort 
of evidence not of record that is necessary to substantiate 
the claims on appeal, to include medical evidence of symptoms 
which meet the criteria for an increased initial rating under 
appropriate Diagnostic Codes.  The claimant was advised of 
what evidence the VA will obtain, and what information the 
claimant was expected to provide.  The claimant was asked to 
submit all evidence in the claimant's possession that 
pertains to this claim.  Although the notices made no 
reference to veteran's status and the effective date of the 
increase in disability, there is no prejudice to the claimant 
since his veteran status is not questioned, and the claims 
are being denied-an effective date of any increased rating 
will not be assigned.  

VA also provided the veteran with VA examinations November 
2002 and June 2005.  All identified VA and private treatment 
records were obtained, and the evidence of record is 
sufficient for equitable dispositions of the claims on 
appeal.  Accordingly, there is no further available 
development indicated.  See 38 U.S.C.A. § 5103(b).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the SOC and all SSOCs.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this appeal.  Given the development undertaken 
by the RO-particularly, the repeated VA examinations and 
nexus opinion the record is ready for appellate review of the 
claim on appeal.  

The veteran has been repeatedly advised of the need to submit 
medical evidence of increased disability.  There is adequate 
evidence of record to adjudicate the claim.  Accordingly, 
there is no prejudice in proceeding with a decision in the 
appeal at this time.  

The Merits of the Claims

The veteran contends that his service-connected degenerative 
disc disease of the lumbar spine segment is more disabling 
than is contemplated by the currently-assigned 40 percent 
rating on the basis of painful motion and neurologic 
symptomatology, and that his service-connected degenerative 
disc disease of the cervical spine is more disabling than is 
contemplated by the currently assigned 20 percent rating on 
the same bases.  Having carefully considered the two claims 
in light of the evidence of record and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disabilities adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (August 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.  

The original rating scheme was effective prior to September 
23, 2002.  Under this scheme, 38 C.F.R. §4.71a, Diagnostic 
Code 5290, regarding the limitation of motion of the cervical 
spine, allowed a 30 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion; and 38 C.F.R. §4.71a, Diagnostic Code 5292, regarding 
the limitation of motion of the lumbar spine, allowed a 40 
percent rating for severe limitation of motion.  

Under the initial scheme, the only way to exceed 20 percent 
for a cervical spine condition was to have residuals of a 
fractured vertebra with a rating of 60 percent if the spinal 
cord was not involved, or with a rating of 100 percent if the 
spinal cord was involved, both under Diagnostic Code 5285; 
favorable ankylosis with a rating of 30 percent, or 
unfavorable ankylosis with a rating of 40 percent, under 
Diagnostic Code 5287; severe limitation of motion with a 
rating of 30 percent under Diagnostic Code 5290; or severe or 
pronounced intervertebral disc syndrome under Diagnostic Code 
5293.  Severe intervertebral disc syndrome, with a 40 percent 
rating, required recurring attacks with intermittent relief, 
whereas pronounced intervertebral disc syndrome, with a 60 
percent rating, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrated 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.

The only way to exceed 40 percent for a lumbar spine 
condition under the initial scheme was to have residuals of a 
fractured vertebra with a rating of 60 percent if the spinal 
cord was not involved, or with a rating of 100 percent if the 
spinal cord was involved, both under Diagnostic Code 5285; 
unfavorable ankylosis with a rating of 50 percent under 
Diagnostic Code 5289; or pronounced intervertebral disc 
syndrome with a rating of 60 percent under Diagnostic Code 
5293 (required findings given above).

Effective September 23, 2002, no changes were made in the 
rating schemes for Diagnostic Codes 5285, 5287, 5289, 5290, 
and 5292.  However, the rating scheme for intervertebral disc 
syndrome under Diagnostic Code 5293 changed such that a 40 
percent rating required incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent rating required 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Effective September 26, 2003, the scheduler criteria for 
evaluating spinal conditions was totally revamped by 
eliminating the previous Diagnostic Codes that applied to 
spinal conditions and replacing them with Diagnostic Codes 
5235 to 5243, which are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  
Alternatively, intervertebral disc syndrome, Diagnostic Code 
5243, may be evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episodes Formula) if that results in a higher 
evaluation.

Under the General Rating Formula for VA compensation 
purposes, normal forward flexion of the cervical spine is 0 
to 45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees; whereas normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  Combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion given 
above are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Plate V; see 
also, Note (2), 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

According to the General Rating Formula, a 10 percent spinal 
disability rating applies where forward flexion of the 
thoracolumbar is greater than 60 degrees, but not greater 
than 85 degrees; or forward flexion of the cervical spine is 
greater than 30 degrees, but not greater than 40 degrees; or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or the combined range of motion of the cervical spine is 
greater than 170 degrees, but not greater than 335 degrees; 
or muscle spasms, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour exists; 
or there is vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent spinal disability rating applies where forward 
flexion of the thoracolumbar is greater than 30 degrees, but 
not greater than 60 degrees; or forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent spinal disability rating applies where forward 
flexion of the cervical spine is 15 degrees or less; or there 
is favorable ankylosis of the entire cervical spine.  A 40 
percent spinal disability rating applies where there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent spinal disability rating applies where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent spinal disability rating applies where 
there is unfavorable ankylosis of the entire spine.

According to the Incapacitating Episodes Formula, a spinal 
disability rating of 20 percent applies where there have been 
incapacitating episodes with a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months; a 
spinal disability rating of 40 percent applies where there 
have been incapacitating episodes with a total duration of at 
least 4 weeks, but less than 6 weeks, during the past 12 
months; and a spinal disability rating of 60 percent applies 
where there have been incapacitating episodes with a total 
duration of at least 6 weeks during the past 12 months.  

38 C.F.R. § 4.14 directs that the evaluation of the same 
disability under various diagnoses to be avoided.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the 
veteran is in receipt of service connection for diabetes 
mellitus, type II (DMII), with bilateral peripheral neuritis 
of the legs and bilateral fungal infection of the toe nails, 
currently evaluated as 20 percent disabling.  While these 
ratings are not under appellate review, the symptoms he 
complains of are already compensated by the disability 
evaluation of his bilateral lower extremity neuritis.  To the 
extent that the veteran argues that increased disability 
evaluations are warranted for service-connected lumbar and 
cervical spine segments on the basis of neurologic impairment 
of the lower extremities, an award on this basis would 
violate 38 C.F.R. § 4.14.  Compensation may not be paid for 
bilateral leg neuritis for both service-connected DMII with 
additional compensation for the same symptomatology for 
service-connected spine disability.  Moreover, as detailed 
below, the medical evidence of record demonstrates that the 
veteran has no neurologic disorder other than that which is 
associated with DMII.  

Evaluation of Lumbar Spine

On VA examination in November 2002, the veteran had flexion 
to 20 degrees; extension 0 degrees; right lateral tilt to 20 
degrees; left lateral tilt to 15 degrees; no lumbar rotation; 
bilateral deep tendon reflexes of 2+ at the patella level and 
1+ at the Achilles level; bilateral straight leg raising to 
45 degrees; right side flexion of the leg on the thigh and 
then the thigh on the abdomen is 110 degrees without back 
pain; left side flexion of the leg on the thigh and then the 
thigh on the abdomen causes back pain, i.e., a positive 
Patrick' s test; bending over, even to tie shoes results in 
aching and soreness in the left lower back; and no nerve root 
compression.  

The diagnosis was spondylosis of the lumbar spine with 
moderate degenerative disc disease and chronic lumbar strain 
syndrome.  The lumbar x-ray report revealed significant disc 
space narrowing between L5 and S1; facet joint arthropathy 
from L3 to S1; and a normal bony alignment, with no 
spondylolysis or spondylolisthesis.

In June 2003, Dr. K.B.R. submitted a statement that the 
veteran has "pronounced" intervertebral disc syndrome with 
severe limitation of motion of the lumbar spine.  The 
physician's assessment is not otherwise explained, in 
particular as to any data which can be compared with VA's 
rating schedule.  Nonetheless, clinical data otherwise of 
record does not indicate that the disorder is appropriately 
rated as higher than presently evaluated.  

On VA examination in June 2005, the veteran could stand 
without abnormal curvatures, and his range of motion was 50 
degrees forward flexion; 10 degrees side tilt; 10 degrees 
extension; 35 degrees bilateral rotation; and 50 degrees 
bilateral straight leg raising.  The veteran experienced pain 
at these limits but could further flex to 70 degrees.  There 
was no muscle spasm, no weakness, and no tenderness of the 
lumbar region.  The VA examiner also observed symmetrical 
knee jerks of 2+; absent ankle jerks bilaterally; ability to 
heel walk and toe walk with some difficulty; and reduced 
sensation of the foot and toes up to about the mid-calf 
bilaterally.  The VA examiner opined that the VA lumbar 
spinal x-ray of May 2004 showed only marginal hypertrophic 
spurs with no evidence of trauma or interspace narrowing; and 
that a VA lumbar spinal x-ray dated November 2002 reported 
disc space narrowing at the L5-S1 level.  The VA examiner 
ordered an MRI of the lumbar spine which showed no central 
canal or neuroforaminal stenosis.  The diagnosis was 
degenerative disc disease of the lumbar spine and with 
sensory and motor deficit in the foot/ankle/lower leg area 
(due to absent ankle jerks and reduced sensation).  He opined 
that the veteran has reduced endurance due, in part, to his 
back pain, but has not experienced incoordination, and that 
the veteran's polyneuropathy in the lower extremities was due 
to service-connected DMII.  He estimated an additional loss 
of 15 percent of back flexion due to pain and opined that the 
veteran's flare-ups did not merit any addition to the 
estimated loss of back function.  

The only way to exceed a 40 percent rating for a lumbar spine 
condition under the initial rating scheme was to have a 
fractured vertebra with a rating of 60 percent or 100 
percent, if the spinal cord was not involved, or involved, 
respectively, under Diagnostic Code 5285; unfavorable 
ankylosis with a rating of 50 percent under Diagnostic Code 
5289; or pronounced intervertebral disc syndrome with a 
rating of 60 percent under Diagnostic Code 5293, which 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrated muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief.  No muscle spasm is shown by any evidence of record.  

Because the evidence demonstrates no muscle spasm, no 
fractured vertebra, and no ankylosis, the evidence does not 
support an initial evaluation of greater than 40 percent for 
degenerative disc disease of the lumbar spine under the 
former criteria at Diagnostic Codes 5285 through 5289.  
Regarding a 60 percent rating under Diagnostic Code 5293, the 
only medical evidence of record in favor of such a rating 
includes Dr. K.B.R.'s statement that the veteran has 
pronounced intervertebral disc syndrome with severe 
limitation of motion of the lumbar spine.  But this evidence 
is weakly probative because the statement merely asserts that 
the veteran has pronounced intervertebral disc syndrome of 
the lumbar spine, but provides no rationale or supporting 
clinical data for this opinion, and the VA medical evidence 
suggests otherwise, as demonstrated above.  

While the veteran's complaint that his low back pain radiates 
down the lateral aspects of his thighs also favors the higher 
disability rating, the fact that such radiating pain occurs 
only occasionally strongly disfavors the assignment of an 
increased rating, and as noted above, the veteran is already 
in receipt of a compensable rating for neuritis.  While the 
June 2005 VA examiner's conclusion that the veteran 
demonstrated sensory and motor deficit in the 
foot/ankle/lower leg area would favor the higher disability 
rating, the VA examiner's conclusion that these symptoms were 
due to diabetes disfavors it.  

A 60 percent rating under Diagnostic Code 5293 for the 
veteran's lumbar spine condition is not otherwise 
supportable.  While the veteran reports that although he 
experiences back pain while working, the pain does not 
interfere with his work and his denials of any incapacitating 
episodes due to his back condition are of record as well as 
notations of no abnormality to light touch of pinprick in the 
lower limbs during the November 2002 VA examination; no 
muscle spasms, weakness, or tenderness in the lumbar region 
in the June 2005 VA examination; and the June 2005 VA MRI 
report which showed no central canal or neuroforaminal 
stenosis of the lumbar spine. 

The preponderance of the evidence establishes that the 
veteran would not qualify for an initial rating in excess of 
40 percent for degenerative disc disease of the lumbar spine 
under Diagnostic Code 5293 under the initial rating scheme.  
Additionally, the veteran would also not qualify for an 
initial rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine under Diagnostic Code 5293 under 
the rating criteria effective in September 2002 because he 
denied having any incapacitating episodes due to lumbar 
degenerative disc disease.  Additionally, treatment records 
show no such incapacitating episodes requiring bed rest by a 
physician.  Similarly, the veteran's absence of any 
incapacitating episodes due to lumbar degenerative disc 
disease would disqualify him for compensation pursuant to the 
Incapacitating Episodes Formula.  Finally, regarding the 
General Rating Formula, the veteran would not qualify for an 
initial rating in excess of 40 percent for degenerative disc 
disease of the lumbar spine because he does not have 
ankylosis.  

Because the veteran would not qualify for an initial rating 
in excess of 40 percent for degenerative disc disease of the 
lumbar spine under any of the three applicable rating 
schemes, his claim for entitlement to an initial rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine is denied.  




Evaluation of Cervical Spine

On VA cervical spine examination in November 2002, the 
veteran's range of motion was 25 degrees flexion, 25 degrees 
extension, 10 degrees left lateral tilt, 15 degrees right 
lateral tilt, 30 degrees left rotation, and 40 degrees right 
rotation.  The veteran's deep tendon reflexes were 1+ at the 
biceps, triceps, and brachial radialis area bilaterally and 
there was no consistent sensory deficit in the upper limbs.  
The examiner was unable to palpate popping or grating in the 
cervical area when the veteran turned his head.  The 
diagnosis was degenerative disc disease and spondylosis of 
the cervical spine with chronic pain syndrome.  An x-ray 
report indicates normal vertebral height with disc space 
narrowing; ostoephytes from C3 to C7; facet joint arthropathy 
from C3 to C4; normal bony alignment; and significant 
bilateral neuroforaminal stenosis.  

A June 2003 statement from his private physician, Dr. K.B.R., 
asserted that the veteran has pronounced intervertebral disc 
syndrome with severe limitation of motion of the cervical 
spine.  The clinical basis for the opinion is undetermined, 
and, as detailed below, no other medical evidence of record 
supports this opinion.  

Minimal loss of range of motion has been detected.  On VA 
examination in June 2005, the veteran's range of motion was 
45 degrees flexion, 45 degrees extension, and 50 degrees 
bilateral rotation - all evidencing minimal loss of function.  
38 C.F.R. § 4.71a, Plate V.  The VA examiner observed that 
the veteran experienced pain at these limits but no muscle 
spasms.  The VA examiner also observed that a VA cervical 
spinal x-ray dated May 2004 showed degenerative disc disease, 
and a private May 2003 MRI of the cervical spine showed 
central disc protrusions at two levels and moderate 
degenerative spondylosis in the mid-cervical area.

The veteran's shoulders and upper extremities exhibited a 
full range of movement without pain.  The veteran's right 
hand had a weak grip due to weakness of the long flexors of 
the two ulnar fingers.  The volar flexion test for carpal 
tunnel syndrome was negative, but there was some radiating 
sensation when the ulnar nerve was tapped.  The flexed elbow 
position sometimes brings out an ulnar neuritis type of 
symptom-but this disorder was not associated with service-
connected disability.  A nerve conduction electromyogram 
("EMG") study revealed a right ulnar neuropathy (elbow) and 
polyneuropathy (associated with DMII).  The pertinent 
diagnosis was degenerative disc disease of the cervical 
spine.  The VA examiner noted that the neurological deficit 
of the right upper extremity was a motor abnormality only and 
did not involve a sensory abnormality, and opined this 
abnormality was due to the veteran's DMII.  He opined that 
the veteran had reduced endurance due, in part, to his neck 
pain, but had not experienced incoordination.  Pursuant to 
DeLuca, he estimated an additional loss of 15 percent of neck 
flexion due to pain and opined that the veteran's neck pain 
flare-ups did not merit any addition to the estimated loss of 
neck function.  

Under the initial rating criteria, the only way to exceed 20 
percent for a cervical spine condition was to have residuals 
of a fractured vertebra under Diagnostic Code 5285; favorable 
or unfavorable ankylosis under Diagnostic Code 5287; severe 
limitation of motion under Diagnostic Code 5290; or severe or 
pronounced intervertebral disc syndrome under Diagnostic Code 
5293.

Because the medical evidence of record does not establish 
that the veteran fractured any cervical vertebra or 
experienced either type of ankylosis (bony fixation) of the 
cervical spine, he would not qualify for an initial rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine under Diagnostic Codes 5285 or 5287 under the 
initial rating criteria.

Regarding severe limitation of motion under Diagnostic Code 
5290, although in June 2003, Dr. K.B.R. characterized the 
veteran's cervical intervertebral disc disease as "severe," 
a May 2003 MRI report from Dr. M.L. characterized it as 
moderate.  Furthermore, the medical evidence of record shows 
that the range of motion of the veteran's cervical spine 
improved between his November 2002 and June 2005 VA cervical 
spine examinations, where flexion went from 25 to 30 degrees 
(after adjustment for functional loss due to pain), extension 
went from 25 to 45 degrees, and rotation went from 30 or 40 
degrees to 50 degrees bilaterally.  In addition, the measures 
of motion of the cervical spine from both the 2002 and 2005 
VA examinations do not indicate a severe limitation of motion 
given that the normal cervical spine has flexion of 45 
degrees, extension of 45 degrees, and rotation of 80 degrees.  
And the medical evidence of record shows no cervical 
radiculopathy.  

Other factors weighing against a severe limitation of motion 
rating for the veteran's cervical spine are his self-reports 
that prior to about 2000, he sought no care for his neck 
condition; he denied any incapacitating episodes due to his 
neck condition; and despite some loss of endurance, he 
reported that his ability to do his job has not been affected 
by his neck condition.

Accordingly, the Board finds that the veteran would not 
qualify for an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine under 
Diagnostic Codes 5290 under the initial rating criteria.     

Similarly, the only evidence in the record that the veteran 
would qualify for severe or pronounced intervertebral disc 
syndrome under Diagnostic Code 5293 is Dr. K.B.R.'s June 2003 
statement, which merely asserts that the veteran has 
pronounced intervertebral disc syndrome.  However, the 
physician provides no rationale or supporting clinical data 
for this opinion.  The lack of rationale or supporting 
clinical evidence in this medical opinion makes it of lesser 
probative value, when compared with other evidence of record 
including clinical data.

The opinion is countered by other strongly probative medical 
evidence of record, including lack of muscle spasms in the 
cervical region of the spine, lack of neurological symptoms 
in the upper extremities that are attributable to 
intervertebral disc disease in the cervical spine, the 
veteran's full range of movement of the shoulders and upper 
extremities without pain, and EMG findings that show the 
veteran's motor abnormality of the right hand is probably due 
to diabetes, not to cervical radiculopathy.  

Thus, the preponderance of the evidence establishes that the 
criteria are not met for an initial rating in excess of 20 
percent for degenerative disc disease of the cervical spine 
under Diagnostic Codes 5293 under the initial rating scheme.     

With no showing of any clinically documented incapacitating 
episodes the claim fails to qualify for an initial rating in 
excess of 20 percent for degenerative disc disease of the 
cervical spine under Diagnostic Code 5293 under the criteria 
effective in September 2002.  The veteran has repeatedly 
denied having any incapacitating episodes due to cervical 
degenerative disc disease.  Similarly, the veteran's absence 
of any incapacitating episodes due to cervical degenerative 
disc disease would disqualify him for compensation pursuant 
to the Incapacitating Episodes Formula.  Finally, regarding 
the General Rating Formula, the veteran would not qualify for 
an initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine because he does not have 
ankylosis or forward flexion of 15 degrees or less.  

Because the veteran would not qualify for an initial rating 
in excess of 20 percent for degenerative disc disease of the 
cervical spine under any of the applicable rating schemes, 
his claim for entitlement to an initial rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine will be denied.



ORDER

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the cervical spine is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


